Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about October 21, 2004, which, after a nonjury trial, directed that $44,397.99 on deposit in an account at Banco Popular be paid to the executrix of Harry Fromer, unanimously affirmed, without costs.
The trial court applied the presumption that a delivered check is considered payment for an antecedent debt (see Matter of Plainer, 138 AD2d 490 [1988]). However, there was no check in this case, so the presumption did not apply. Nevertheless, the court’s decision to award the funds in the National Sales bank account to the estate of Harry Fromer was proper since the decedent’s signature appeared on the business certificate for National Sales, on the only signature card for the National Sales bank account, and on the lease for the store premises. *261Concur—Mazzarelli, J.P., Ellerin, Nardelli, Williams and Catterson, JJ.